DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2. 	Applicant did not address the statement in the Office Communication dated July 29, 2021 that the “component” recited in Claims 1-5 was being interpreted under 35 U.S.C. 112(f).  Accordingly, the Applicant has apparently agreed with this interpretation.

3. 	Applicant’s arguments and amendments in the Amendment filed October 14, 2021 (herein “Amendment”) with respect to the rejection of Claims 15-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive.  A “memory” as defined in the present specification is broad enough to possibly read on a transitory medium such as a signal.

4.	 Applicant's arguments and amendments in the Amendment with respect to the rejection of Claims 1-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Applicant argues in the Amendment that the amended claims render the rejections of record moot.  The rejections of record are maintained as discussed below. 

Claim Rejections - 35 USC § 101
	The broadest reasonable interpretation of “memory” can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). Accordingly, Claims 15-20 are rejected as failing to claim statutory subject matter.  See MPEP 2106.03(II).  It is recommended that the claims be amended to recite “non-transitory memory” to overcome this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,069,976 (Gunther) in view of U.S. Patent Pub. No. 20180152557 (White et al., hereinafter “White”).
With regard to claim 1, Gunther teaches:

a component configured to:
detect a predetermined utterance of the plurality of predetermined utterances in an audio input in any operational state of the device; (Column 5, lines 50-56 describe that the device is programmed to listen for and detect a wake word.)
store information indicating successful detections of the predetermined utterance, unsuccessful detections of the predetermined utterance, or a combination thereof, wherein the information excludes the audio input that does not match the predetermined utterance; and (Column 6, lines 11-23 describe that the device detects the wake word and extracts a voice fingerprint and transmits the voice fingerprint (voice fingerprint = "information indicating a successful detection").  Further, column 5, lines 56-63 state “Prior to detecting the wake word, the voice agents may detect voice data in a passive and/or fluid manner (e.g., not performing any processing on the voice data other than to determine whether the voice data includes the wake word, not storing the voice data, not transmitting the voice data, etc.) until the wake word is detected, at which point the voice agents actively listen and process and/or transmit detected voice data.” (emphasis added.)  As Gunther describes an embodiment where the agents listen and process data and do not transmit the voice data (due to the “or” branch in the “and/or” phrase), Gunther describes the newly amended subject matter of Claim 1.)
transmit the information while the device is in a regular-power operational state, wherein the information excludes the audio input that does not match the predetermined utterance.” (Column 5, lines 61-63 describes that voice data is transmitted after the device is in a regular power state.  Column 6, lines 11-23 describe that the voice fingerprint is at least part of the voice data transmitted.  )
Gunther does not teach “operate with a plurality of predetermined utterances.”  However, paragraph 64 of White describes an electronic device that can detect more than one wake word.  It would have been obvious before the effective filing date to include the multiple wake words of White into the device of Gunther to provide more flexibility in operating the device, such as allowing each of a plurality of users to have their own wake word.  This would use the known technique of White to improve the similar device of Gunther in the same way.  Improving a similar device by modifying it with a known technique is a possible motivation for forming a prima facie case of obviousness, as indicated by the Supreme Court in KSR v. Teleflex.  See MPEP §2143.
With regard to Claim 2, Gunther describes “The device of claim 1, wherein the component is configured to, in response to the audio input comprising one or more predetermined utterances of the plurality of predetermined utterances, transition the device from a low-power operational state to the regular-power operational state.” (Column 5, lines 63-67 describe that the device is transitioned to the regular power state after detecting the wake word.)
With regard to Claim 3, Gunther describes “The device of claim 1, wherein the component executes code to detect the predetermined utterance in the audio input in any operational state of the device and to store the information indicating the successful detections of the predetermined utterance, the unsuccessful detections of the predetermined utterance, or the combination thereof.” (Column 5, lines 50-67 describe that the device is programmed to listen for and detect a wake word while in the low power state.  Column 6, lines 11-23 describe that the device detects the wake word and extracts a voice fingerprint (voice fingerprint = "information indicating a successful detection"))
With regard to Claim 4, Gunther describes “The device of claim 1, wherein the component executes code to transition the device from a low-power operational state to the regular-power operational state.” (Column 5, lines 63-67 describe that the device is transitioned to the regular power state after detecting the wake word.)
With regard to Claim 6, Gunther teaches:
“A method comprising: 
storing information indicating successful detections of a predetermined utterance of the plurality of predetermined utterances, unsuccessful detections of the predetermined utterance, or a combination thereof, wherein the information excludes the audio input that does not match the predetermined utterance; and (Column 6, lines 11-23 describe that the device detects the wake word and extracts a voice fingerprint and transmits the voice fingerprint (voice fingerprint = "information indicating a successful detection") Further, column 5, lines 56-63 state “Prior to detecting the wake word, the voice agents may detect voice data in a passive and/or fluid manner (e.g., not performing any processing on the voice data other than to determine whether the voice data includes the wake word, not storing the voice data, not transmitting the voice data, etc.) until the wake word is detected, at which point the voice agents actively listen and process and/or transmit detected voice data.” (emphasis added.)  As Gunther describes an embodiment where the agents listen and process data and do not transmit the voice data (due to the “or” branch in the “and/or” phrase), Gunther describes the newly amended subject matter of Claim 1.)
transmitting the information while the device is in a regular-power operational state, wherein the information excludes the audio input that does not match the predetermined utterance.” (Column 5, lines 61-63 describes that voice data is transmitted after the device is in a regular power state. Column 6, lines 11-23 describe that the voice fingerprint is at least part of the voice data transmitted.)
With regard to “programming a component to detect a plurality of predetermined utterances in an audio input in any operational state of a device comprising the component,” Gunther describes detecting a wake word in a low power state, but does not describe detecting a plurality of wake words.  However, paragraph 64 of White describes an electronic device that can detect more than one wake word.  It would have been obvious before the effective filing date to include the multiple wake words of White into the device of Gunther to provide more flexibility in operating the device, such as allowing each of a plurality of users to have their own wake word.  This would use the known technique of White to improve the similar device of Gunther in the same way.  Improving a similar device by modifying it with a known technique is a possible motivation for forming a prima facie case of obviousness, as indicated by the Supreme Court in KSR v. Teleflex.  See MPEP §2143. 

With regard to Claim 7, Gunther teaches: “The method of claim 6, further comprising, in response to the audio input comprising one or more predetermined utterances of the plurality of predetermined utterances, transitioning the device from a Column 5, lines 63-67 describe that the device is transitioned to the regular power state after detecting the wake word.)

With regard to Claim 8, Gunther teaches “The method of claim 6, wherein the component does not store audio input corresponding to the predetermined utterance.” (Column 5, lines 60-61 describe that the device does not store any audio data in a low power state.  The device only processes input audio data to determine if the wake word has been input in the low power state.)

With regard to Claim 9, Gunther teaches “The method of claim 6, wherein the component does not transmit audio input corresponding to the predetermined utterance.” (Column 5, lines 60-61 describe that the device does not transmit audio data in a low power state.  The device only processes input audio data to determine if the wake word has been input in the low power state.)

With regard to Claim 13, Gunther teaches “The method of claim 6, wherein the audio input comprising the predetermined utterance is not transferred out of the component.” (Column 5, lines 60-61 describe that the device does not transmit audio data in a low power state.  The device only processes input audio data to determine if the wake word has been input in the low power state.)


“A program product comprising a component of a device, the component comprising:
a memory comprising code stored thereon, the code configured to cause a processor to: (Column 19, lines 17-22 describe that the function of the device may be performed using stored instructions (the program) and processors (part of the component of the device).)
detect a predetermined utterance of the plurality of predetermined utterances in an audio input in any operational state of the device; (Column 5, lines 50-56 describe that the device is programmed to listen for and detect a wake word.)
store information indicating successful detections of the predetermined utterance, unsuccessful detections of the predetermined utterance, or a combination thereof, wherein the information excludes the audio input that does not match the predetermined utterance; and (Column 6, lines 11-23 describe that the device detects the wake word and extracts a voice fingerprint and transmits the voice fingerprint (voice fingerprint = "information indicating a successful detection")  Further, column 5, lines 56-63 state “Prior to detecting the wake word, the voice agents may detect voice data in a passive and/or fluid manner (e.g., not performing any processing on the voice data other than to determine whether the voice data includes the wake word, not storing the voice data, not transmitting the voice data, etc.) until the wake word is detected, at which point the voice agents actively listen and process and/or transmit detected voice data.” (emphasis added.)  As Gunther describes an embodiment where the agents listen and process data and do not transmit the voice data (due to the “or” branch in the “and/or” phrase), Gunther describes the newly amended subject matter of Claim 1.)
transmit the information while the device is in a regular-power operational state, wherein the information excludes the audio input that does not match the predetermined utterance.” (Column 5, lines 61-63 describes that voice data is transmitted after the device is in a regular power state)
Gunther does not teach “operate the component with a plurality of predetermined utterances.”  However, paragraph 64 of White describes an electronic device that can detect more than one wake word.  It would have been obvious before the effective filing date to include the multiple wake words of White into the device of Gunther to provide more flexibility in operating the device, such as allowing each of a plurality of users to have their own wake word.  This would use the known technique of White to improve the similar device of Gunther in the same way.  Improving a similar device by modifying it with a known technique is a possible motivation for forming a prima facie case of obviousness, as indicated by the Supreme Court in KSR v. Teleflex.  See MPEP §2143.

With regard to Claim 16, Gunther teaches “The program product of claim 15, wherein the code is configured to cause a processor to, in response to the audio input comprising one or more predetermined utterances of the plurality of predetermined utterances, transition the device from a low-power operational state to the regular-power operational state.” (Column 5, lines 63-67 describe that the device is transitioned to the regular power state after detecting the wake word.)

Column 5, lines 60-61 describe that the device does not store audio data in a low power state.  The device only processes input audio data to determine if the wake word has been input in the low power state.)

With regard to Claim 18, Gunther teaches “The program product of claim 15, wherein the component does not transmit the audio input corresponding to the predetermined utterance.” (Column 5, lines 60-61 describe that the device does not transmit audio data in a low power state.  The device only processes input audio data to determine if the wake word has been input in the low power state.)

With regard to Claim 19, Gunther teaches “The program product of claim 15, wherein the audio input comprising the predetermined utterance is not transferred out of the component.” (Column 5, lines 60-61 describe that the device does not transmit audio data in a low power state.  The device only processes input audio data to determine if the wake word has been input in the low power state.)

Claims 5, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gunther in view of White and further in view of U.S. Patent Pub. No. 20190371337 (Bunker et al., hereinafter “Bunker”).
With regard to Claim 5, Gunther and White do not describe “The device of claim 1, wherein the component is configured to change predetermined utterances of the 

With regard to Claim 14, Gunther and White do not describe “The method of claim 6, further comprising changing predetermined utterances of the plurality of predetermined utterances over a period of time.”  However, paragraph 28 of Bunker describes that a user may change the wake word of a device.  It would have been obvious before the effective filing date to include changing the wake word as described by Bunker to the device of Gunther to allow a user to customize their wake word, as described in paragraphs 28 and 29 of Bunker. 

With regard to Claim 20, Gunther and White do not describe “The program product of claim 15, wherein the component is configured to change predetermined utterances of the plurality of predetermined utterances over a period of time.”  However, paragraph 28 of Bunker describes that a user may change the wake word of a device.  It would have been obvious before the effective filing date to include changing the wake word as described by Bunker to the device of Gunther to allow a user to customize their wake word, as described in paragraphs 28 and 29 of Bunker.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Gunther in view of White and further in view of U.S. Patent Pub. No. 20060005123 (Igata et al, hereinafter “Igata”).
With regard to Claim 10, Gunther and White do not describe “The method of claim 6, wherein the information comprises a running total of a number of times the predetermined utterance is successfully detected.”  However, Igata describes a system that receives text and voice data, (step S2, paragraph 48), and then text is recognized from the speech data (step S3, paragraph 47).  In step S8 (paragraph 49), a number indicating how many times the same word appears in the detected text is determined.  A single word appearing a number of times that is above a threshold may be considered a keyword (paragraph 49).  It would have been obvious before the effective filing date to include keeping track of a number of times a word is detected as described by Igata to the device of Gunther to keep track of the number of times the wake word is detected.  This would use the known technique of Igata to improve the similar device of Gunther in the same way.  Improving a similar device by modifying it with a known technique is a possible motivation for forming a prima facie case of obviousness, as indicated by the Supreme Court in KSR v. Teleflex.  See MPEP §2143.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gunther in view of White and further in view of U.S. Patent Pub. No. 20210026594 (Kessler et al., hereinafter “Kessler”).
With regard to Claim 11, column 5, lines 50-56 of Gunther describe detections including fully successful detections, but do not describe detections including near . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gunther in view of White and Kessler and further in view of Lang.
With regard to Claim 12, Gunther and Kessler describe both fully and near successful detections, as noted above with respect to Claim 11.  However, Gunther, White, and Kessler do not describe that timestamps are attached to fully and near successful detections.  However, paragraph 83 of Lang describes an electronic device that attaches timestamps to detected wake words.  It would have been obvious before the effective filing date to include the wake word detection timestamps as described by Lang to the device of Gunther to allow the device of Gunther to identify the location of the wake word in an audio sample.  This would use the known technique of Lang to improve the similar device of Gunther in the same way.  Improving a similar device by modifying it with a known technique is a possible motivation for forming a prima facie .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T./            Examiner, Art Unit 2656                                                                                                                                                                                            

/MICHELLE M KOETH/           Primary Examiner, Art Unit 2656